       Case 21-00003                  Doc 11         Filed 01/06/21 Entered 01/06/21 23:20:39                                    Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 Phillip A Bue                                                          Social Security number or ITIN    xxx−xx−1333

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 1/2/21
Case number:          21−00003



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   10/20


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Phillip A Bue

2. All other names used in the
   last 8 years
                                              6096 Delaney Drive
3. Address                                    Hoffman Estates, IL 60192
                                              David H Cutler                                                Contact phone 847−673−8600
4. Debtor's  attorney
   Name and address
                                              Cutler & Associates, Ltd.
                                              4131 Main St.
                                                                                                            Email: cutlerfilings@gmail.com

                                              Skokie, IL 60076

5. Bankruptcy trustee                         Marilyn O Marshall                                            Contact phone 312−431−1300
     Name and address                         224 South Michigan Ste 800
                                              Chicago, IL 60604

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed      Eastern Division                                              8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                         219 S Dearborn                                                Sundays and legal holidays.
     You may inspect all records filed in     7th Floor                                                     Contact phone 1−866−222−8029
     this case at this office or online at    Chicago, IL 60604                                             Date: 1/4/21
      https://pacer.uscourts.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case 21-00003                 Doc 11          Filed 01/06/21 Entered 01/06/21 23:20:39                                         Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor Phillip A Bue                                                                                                                     Case number 21−00003
7. Meeting of creditors
    Debtors must attend the meeting to     January 28, 2021 at 12:00 PM                                      Location:
    be questioned under oath. In a joint                                                                     Appear by Telephone. For instructions,, visit
    case, both spouses must attend.                                                                          www.chi13.com
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 3/29/21
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 3/15/21
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 7/1/21
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           2/18/21 at 02:30 PM , Location: Appear using Zoom for Government. To appear by video, use this link:
                                           https://www.zoomgov.com/ or to appear by telephone, call Zoom for Government at 1−669−254−5252 or
                                           1−646−828−7666. Then enter the meeting ID 161 329 5276 and passcode 433658.

                                           The Disclosure of Compensation has been filed. The attorney for the debtor is
                                           requesting fees of $ 4500.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you
                                           believe that the law does not authorize an exemption that debtors claimed, you may file an objection by the
                                           deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
           Case 21-00003                Doc 11          Filed 01/06/21 Entered 01/06/21 23:20:39                                     Desc Imaged
                                                       Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 21-00003-TAB
Phillip A Bue                                                                                                          Chapter 13
        Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: pseamann                                                              Page 1 of 2
Date Rcvd: Jan 04, 2021                                               Form ID: 309I                                                             Total Noticed: 19
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 06, 2021:
Recip ID                   Recipient Name and Address
db                     +   Phillip A Bue, 6096 Delaney Drive, Hoffman Estates, IL 60192-4811
29178725               +   AMITA HEALTH, c/o Bankruptcy, 3040 W. Salt Creek Lane, Arlington Heights, IL 60005-1069
29178729               +   Consumers CU, Attn: Bankruptcy, 1075 Tri-State Pkwy #850, Gurnee, IL 60031-9182
29178730               +   Costco Anywhere Visa Card, Attn: Bankruptcy, Po Box 6500, Sioux Falls, SD 57117-6500
29178731                   Fifth Third Bank, Attn: Bankruptcy, Maildrop RCSB3E 1830 E Paris Ave SE, Grand Rapids, MI 49546
29178732               +   Midwest Anesthesia Partners, Po Box 3613, Carol Stream, IL 60132-3613
29178733               +   Nissan Motor Acceptance Corp, Attn: Bankruptcy, Po Box 660366, Dallas, TX 75266-0366
29178734               +   R1 Medical Financial Solutions, Po Box 1259, Oaks, PA 19456-1259
29178735                   St. Alexius Medical Center, Att: Bankruptcy, PO Box 3495, Schaumburg, IL 60193
29178736               +   Suburban Surgical Care, c/o Bankruptcy, 4885 Hoffman Blvd. Ste 400, Hoffman Estates, IL 60192-3727

TOTAL: 10

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: cutlerfilings@gmail.com
                                                                                        Jan 05 2021 00:42:00      David H Cutler, Cutler & Associates, Ltd., 4131
                                                                                                                  Main St., Skokie, IL 60076
tr                     + Email/Text: courtnotices@chi13.com
                                                                                        Jan 05 2021 00:44:00      Marilyn O Marshall, 224 South Michigan Ste 800,
                                                                                                                  Chicago, IL 60604-2503
ust                    + Email/Text: USTPREGION11.ES.ECF@USDOJ.GOV
                                                                                        Jan 05 2021 00:44:00      Patrick S Layng, Office of the U.S. Trustee,
                                                                                                                  Region 11, 219 S Dearborn St, Room 873,
                                                                                                                  Chicago, IL 60604-2027
29178726               + EDI: BANKAMER.COM
                                                                                        Jan 05 2021 04:03:00      Bank of America, 4909 Savarese Circle,
                                                                                                                  Fl1-908-01-50, Tampa, FL 33634-2413
29178727               + EDI: CAPITALONE.COM
                                                                                        Jan 05 2021 04:03:00      Capital One, Attn: Bankruptcy, Po Box 30285,
                                                                                                                  Salt Lake City, UT 84130-0285
29178728                   EDI: JPMORGANCHASE
                                                                                        Jan 05 2021 04:03:00      Chase Card Services, Attn: Bankruptcy, Po Box
                                                                                                                  15298, Wilmington, DE 19850
29178931               + EDI: RMSC.COM
                                                                                        Jan 05 2021 04:03:00      Synchrony Bank, c/o PRA Receivables
                                                                                                                  Management, LLC, PO Box 41021, Norfolk, VA
                                                                                                                  23541-1021
29178737               + EDI: RMSC.COM
                                                                                        Jan 05 2021 04:03:00      Synchrony Bank, Attn: Bankruptcy Dept, Po Box
                                                                                                                  965060, Orlando, FL 32896-5060
29178738               + EDI: RMSC.COM
                                                                                        Jan 05 2021 04:03:00      Synchrony Bank/Amazon, Attn: Bankruptcy, Po
                                                                                                                  Box 965060, Orlando, FL 32896-5060

TOTAL: 9


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE
           Case 21-00003              Doc 11        Filed 01/06/21 Entered 01/06/21 23:20:39                                Desc Imaged
                                                   Certificate of Notice Page 4 of 4
District/off: 0752-1                                              User: pseamann                                                        Page 2 of 2
Date Rcvd: Jan 04, 2021                                           Form ID: 309I                                                       Total Noticed: 19

                                                  NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 06, 2021                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 4, 2021 at the address(es) listed
below:
Name                             Email Address
David H Cutler
                                 on behalf of Debtor 1 Phillip A Bue cutlerfilings@gmail.com r48280@notify.bestcase.com

Marilyn O Marshall
                                 courtdocs@chi13.com

Patrick S Layng
                                 USTPRegion11.ES.ECF@usdoj.gov


TOTAL: 3
